Title: To George Washington from John Jay, 14 December 1795
From: Jay, John
To: Washington, George


          
            private
            Dear Sir
            New York 14 Decr 1795
          
          apprehensive that my Letter to you (herewith enclosed) is not exactly such an one, as the Gentleman mentioned in it, may perhaps wish and expect it to be, I think it adviseable to send him a copy of it: and that you may have the more perfect and accurate Information, I enclose a copy of my Letter to him.
          I have lately received much Intelligence from several Quarters—some allowances are to be made for Zeal—but all my accounts agree in representing the public mind as becoming more and more composed; and that certain virulent publications have caused great and general Indignation, even among many who had been misled into intemperate Proceedings, & had given too much Countenance to factious Leaders. The latter however persevere with great activity, tho’ with less noise and clamour—These are political Evils which in all ages have grown out of such a State of Things, as naturally, as certain physical Combinations produce whirlwinds and meteors. with perfect Respect Esteem & attachment I am Dear Sir your obliged & affecte Servt
          
            John Jay
          
        